Citation Nr: 1755396	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-21 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for a major depressive disorder, prior to November 7, 2013, and beginning on January 1, 2014.

2.  Entitlement to a total disability rating based on an individual unemployability (TDIU), to include consideration on an extraschedular basis.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2012, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing.  A transcript of this hearing is of record.

In November 2014, the Board remanded the case to the RO for further evidentiary development.

In a December 2016 rating decision, the RO granted a temporary evaluation of 100 percent, effective November 7, 2013 to December 31, 2013, due to the Veteran's hospitalization for over 21 days for major depressive disorder, pursuant to 38 C.F.R. 4.29 (2017).  However, since this temporary increase is not representative of a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, the issue of entitlement to a TDIU has been raised by the record.  See November 2012 Transcript of Record at 4 - 6 (Veteran reporting that he has been unable to work due to his depressive symptoms).  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinsheki, 22 Vet. App. 447, 45 - 54 (2009).  Therefore, the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim for a major depressive disorder.

The Board has considered his claims and decided entitlement based on the evidence or record.  He has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The Veteran and his representative have not claimed that the Board did not comply with duties to notify and assist.  (See January 2008 VCAA Notice).  Further, the Board grants TDIU benefits, as discussed below, and finds that he has been made "whole" with regards to occupational impairment resulting from service-connected disabilities.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, his major depressive disorder symptoms are productive of an occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, for the period prior to November 7, 2013, and for the period beginning on January 1, 2014.

2.  Resolving all reasonable doubt in favor of the Veteran, the evidence of record reasonably demonstrates that the Veteran's combined service-connected disabilities render him unable to secure or follow a substantially gainful occupation, for the period prior to November 7, 2013, and for the period beginning on January 1, 2014.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an increased rating of 70 percent, but no higher, for major depressive disorder, have been met for the period prior to November 7, 2013, and for the period beginning on January 1, 2014.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 U.S.C.A. §§ 3.102, 4.1, 4.3, 4.7, 4.29, 4.126, 4.130, Diagnostic Code 9434 (2017).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU have been met for the period prior to November 7, 2013, and for the period beginning on January 1, 2014.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran has been rated at 50 percent disabling for a major depressive disorder for the period prior to November 7, 2013, and for the period beginning on January 1, 2014, pursuant to 38 C.F.R. § 4.130, DC 9434 (2017).  For the period of November 7, 2013 to December 31, 2013, the Veteran was granted a temporary disability rating of 100 percent.  See 38 C.F.R. § 4.29 (2017) (assigning a temporary total disability rating of 100 percent for a service-connected disability that requires hospitalization).  

The Veteran, however, asserts entitlement to a rating in excess of 50 percent for his service-connected major depressive disorder for the period prior to November 7, 2013, and for the period beginning on January 1, 2014.  (See September 2017 Appellate Brief).

The Veteran's 50 percent disability rating for a major depressive disorder is rated according to the General Rating Formula for Mental Disorders, under 38 C.F.R. § 4.130.  Pursuant to this General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather, are designed to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan, 16 Vet. App. at 436.  

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA will assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).

After a review of the record, the Board finds that the evidence is in relative equipoise, and therefore, the Veteran's symptoms of major depressive disorder more nearly approximate a 70 percent disability rating for the periods prior to November 7, 2013 and beginning January 1, 2014.

During these two periods of this appeal, medical records reflect that the Veteran complained of, and/or manifested symptoms such as sleep disturbances, including nightmares, flashbacks, irritability, anger, dysphoric mood, constricted affect, psychomotor agitation, impaired memory, difficulty concentrating, intrusive thoughts, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, and delusions/hallucinations.  See, e.g. July 2010 Mental Health Medication Management Note (reflecting that the Veteran manifested symptoms, including poor, fragmented sleep; irritability and anger; nightmares occurring once a month, in which the Veteran recalled being chased and shot at, with combative/night sweats; and daily flashbacks of carrying body bags); see also May 2011 Medication Management Note (reflecting that the Veteran endorsed irritability at times; and that he reported that he tries to walk away from conflict, although he had been in some fights in years past, they were always initiated by someone else, and that he had not had any physical conflict in years); see, too November 2012 Board Video Conference Hearing (reporting that he had problems, including short- and long-term memory loss, in which he indicated that he forgets names of friends, but not relatives; nightmares; on occasion, delusions, which he indicated that he did not inform his doctor; and lack of participation in church or social activities because he did not feel like being around people at the moment); see, too November 2013 Discharge Summary (reflecting that the Veteran was admitted for in-patient treatment due to assaultive threats made towards a banking institution, with accompanying auditory hallucinations of chanting; and that the Veteran reported that he did not hear any specific voices or command hallucinations, but that he heard chanting).

A November 2010 VA examination provides additional examples which provide further details that describe the scope and magnitude of the Veteran's manifestations of major depressive disorder.  This VA examination report reflects that he has a history of an arrest for assault and battery, which occurred the week before this VA examination, and which he reported that he did not recall the incident.  By describing the functions of his social relationships, the Veteran reported that he was married and is now divorced.  He also reported that he was living with his grandmother and was helping to take care of her, and that they had a good relationship.  He also reported having a good relationship with his children and grandchildren, and also, having a close relationship with one brother, whom he saw 3 to 4 times a week.  However, outside his family, he denied having any close friends, although he stated that he had two casual friends that he saw once every three weeks, and that he had a girlfriend, that he walked with daily.

On mental status examination, the VA examiner noted that he appeared to be somewhat dysphoric and his affect was constricted; and that there was some evidence of psychomotor agitation.  Although the Veteran denied having current thoughts of hurting himself or others, he admitted that he attempted suicide in 1995 or 1996 when he tried to drown himself.  The VA examiner also noted that the Veteran's memory was mildly to moderately impaired for immediate information; and that he was unable to concentrate well enough to spell "world" backwards.  Further, he reported having intrusive thoughts of his trauma once a week, as well as nightmares with night sweats; flashbacks; psychological and physiological reactivity to planes or trucks; a dislike for talking or thinking about his trauma; avoiding crowds; an emotional detachment from others, with less interest in activities; approximately six hours of sleep; problems with irritability and concentration; an exaggerated startled reaction to loud noises and unexpected approaches; a hypervigilant style in which he is always on guard; depression with low energy, low motivation, fatigue and decreased feelings of hope and worth and decline in his appetite, in which he lost 20 pounds in three months.  Additionally, he stated that he went up to 3 days without taking a bath, which impacts his activities of daily living.  

The November 2010 VA examination is probative to the extent that it identifies all the symptoms that the Veteran has manifested as a result of all of his psychiatric disabilities, including major depressive disorder and residuals of a gunshot wound and stroke.  The Board previously remanded this matter in November 2014 for a new VA examination and opinion, in which, among other things, a VA examiner was instructed to clearly distinguish between symptoms or functional limitations attributable to his service-connected psychiatric symptoms and symptoms or functional limitations attributable to his prior gunshot wound and stroke, if possible.

In this regard, an August 2016 VA examination report reflects that he was diagnosed with (1) major depressive disorder; (2) gunshot wound to the left neck with 1993 left cerebrovascular accident (CVA or stroke) and depressive disorder due to stroke with depressive features; and (3) mild neurocognitive disorder secondary to stroke without behavioral disturbance.  

The VA examination report entails a review and summary of the Veteran's clinical records of his psychiatric history, including and not limited to, his visit to a crisis-walk-in clinic, where he complained of hearing voices in November 2013.  Additionally, the VA examination report indicated that in November 2013, he was transferred to a facility for psychiatric care; and that he was treated for worsening depression, auditory hallucinations and homicidal ideation.  The VA examination report also indicated that a December 2013 behavioral health record from the treatment facility noted that he was having chronic pain, depression and anxiety.  The VA examination report also indicated that in October 2014, he was seen at the Spartanburg Regional Emergency Center with an injury to his right hand, which was the result of an altercation in which he punched someone in the face, four days prior.

At this VA examination, he reported that he had difficulty falling asleep, napping during the day; his mood was anxious and depressed; he had panic attacks in the past, in which the frequency varied; was feeling irritable and easily getting angered; and having difficulty with driving because he had trouble with directions.

The VA examiner reported that that the symptoms that are applicable to his diagnoses, include depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood; as well as difficulty with establishing and maintaining effective work and social relationships.  Additionally, based on behavioral observations, the VA examiner further stated that he was suicidal, but that he did not have a thought disorder; he exhibited deficits in his attention and focus; and that he was unable to perform simple calculations correctly.  

Then, the VA examiner opined that the Veteran's current presentation was essentially an array of multiple conditions superimposed on each other.  He further indicated that he presented in service with initial symptoms of depression, anxiety and insomnia, but that it is impossible to determine, without resorting to speculation, how much of his mood disorder (and social and occupational impairment) is due to his initial service connected depression, versus the secondary depression from his stroke in 1993.  The VA examiner additionally explained that the Veteran's cognitive impairments are due to his stroke, and not to his service-connected mood disorder.

The Board also affords probative value to this August 2016 VA examination because it is responsive, and is in substantial compliance with the November 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141, 147 (1999) (holding that a remand is not required under Stegall where there is substantial compliance with remand directives).  Nonetheless, since the VA examiner was unable to distinguish all of the symptoms of the Veteran's psychiatric disabilities from one another, the benefit-of-the-doubt doctrine directs that all of his impairments be attributed to his service-connected major depressive disorder.  See Mittlieder v. West, 11 Vet. App. 181, 182 (1998) (holding that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition); See also Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); see, too 38 C.F.R. § 3.102.   

At best, the Board finds that after a review of all the evidence of record, the Veteran's disability picture more nearly approximates an occupational and social impairment, with deficiencies in most areas, such as work; family relations; judgment, thinking or mood; due to symptoms including, difficulty understanding complex commands; impairment of short- and long-term memory; abstract thinking; disturbances of motivation and mood; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; depression affecting the ability to function independently; impaired impulse control, such as unprovoked irritability with periods of violence; and an inability to establish and maintain effective relationships.  Therefore, an increased rating of 70 percent, but not higher, is warranted for the periods prior to November 7, 2013 and beginning on January 1, 2014, as all reasonable doubt in favor of the Veteran reflects that these symptoms are sufficient and are of similar severity, frequency and duration to those symptoms listed under the criteria for a 70 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  

The Board, however, finds that a 100 percent rating is not available for either period prior to November 7, 2013 or beginning on January 1, 2014, because there is no evidence of record to show that the Veteran manifests a total occupational and social impairment.  Although the Veteran reported that he had suicidal ideation in November 2013, there is no evidence to show that he has manifested, to a consistent, significant degree of severity and frequency, symptoms such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.   

The Board notes that the Veteran has had hallucinations, for which he has been hospitalized for in the past, in connection to his service-connected major depressive disorder.  However, while the Board does not underestimate the magnitude and severity of the Veteran's major depressive disorder, it cannot be concluded that the magnitude and severity of his disability picture rises to the level of a total occupational and social impairment.  As a matter of fact, for the period of November 7, 2013 to December 31, 2013, the Veteran has already been fully compensated, at 100 percent disabling, on the basis of hospitalization due to his hallucinations.  The evidence of record also reflects that there have been some periods in which the Veteran reported that he was doing better with medication; has had a good relationship with his family, including his ex-wife; and that he has had a girlfriend in the past, as well as two casual friends that he often interacted with.  See e.g. November 2010 VA examination; see also May 2011 Medication Management Note; see, too May 2011 Suicide Risk Assessment; see, too August 2016 VA examination.  So, these examples serve as evidence that refute a finding of a total social impairment.

Summarily, and resolving all doubt in favor of the Veteran, the periods prior to November 7, 2013 and beginning on January 1, 2014, are reflective of a disability picture that is adequately representative of the schedular rating criteria for a 70 percent rating disability.  Gilbert, 1 Vet. App. at 58. 

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2017).  

The Veteran asserts entitlement to a TDIU on an extraschedular basis.  See September 2017 Appellate Brief.

In this regard, the Veteran now has a single service-connected disability for major depressive disorder at 70 percent disabling, for the period prior to November 7, 2013; at 100 percent disabling from November 7, 2013 to December 31, 2013; and at 70 percent disabling, beginning on January 1, 2014.  

Since he is rated at 70 percent disabling for the period prior to November 7, 2013, and for the period beginning on January 1, 2014, the Veteran meets the minimum percentage requirement under 38 C.F.R. § 4.16(a).  Therefore, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

In a June 2016 correspondence, the RO dispatched a series of forms, via U.S. mail, for the Veteran to complete and submit, including and particularly, a VA Form 21-8940 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  However, the Veteran never submitted a completed copy of this form.

The Board recognizes that VA policy instructs the AOJ to administratively deny a TDIU claim when a veteran fails to complete and submit a VA Form 21-8940.  See Fast Letter 13-13 (Dep't of Veterans Affairs, June 17, 2013) ("If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim."); see also M21-1MR IV.ii.2.F.27.g (Reasons for Denying IU Claims).  However, the Board also notes that it is not bound by these administrative provisions.  See 38 U.S.C.A. 7104 (West 2014); 38 C.F.R. § 19.5 (2017) (stating that in considering appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs; it is not bound by Department manuals, circulars, or similar administrative issues).  Therefore, notwithstanding the Veteran's failure to submit a completed VA Form 21-8940, the Board finds that there is sufficient evidence of record for it to make a determination on this TDIU claim.

Resolving all reasonable doubt in favor of the Veteran, the Board also finds that the evidence of record strongly suggests that his combined service-connected disabilities are significant enough to preclude him from maintaining or following a substantially gainful occupation for the period prior to November 7, 2013, and the for the period beginning on January 1, 2014.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 58.

The evidence of record reflects that the highest level of education he has completed was a second year in technical college.  See November 2010 VA examination for PTSD; see also August 2016 VA examination.  With respect to employment history prior to active service, the Veteran reported that he worked at a local gym, grocery store and undertook odd jobs, while he was in school.  See August 2016 VA examination.  After his separation from service, he reported that he worked as a civilian baggage handler at a Naval Airforce Base, as well as in shipping and receiving at a clothing warehouse.  See August 2016 VA examination.  He stated that when he was injured in 1993 by a gunshot wound, he was on social security disability, but that he last worked was in 1995 or 1996.  See November 2010 VA examination (reporting that he last worked in 1993); see also August 2016 VA examination.

In a November 2010 VA examination for mental disorders, the Veteran reported that he had to resign from his employment because he had a stroke and had been collecting social security disability since 1995; when he was working, he was having  trouble with concentration, which slowed him down and caused him to make mistakes; and that he was late for work on many occasions due to his sleep problems.  The VA examiner opined that the Veteran appeared to be moderately to considerably impaired, in terms of his ability to maintain employment and perform job duties in a reliable, flexible and efficient manner.  

At a November 2012 Board video conference hearing, he similarly indicated that the reason for inability to maintain employment and perform job duties, included lack of concentration, forgetfulness and depression.  

An August 2016 VA examination report reflects that the Veteran reported that he had not worked in 20 years and that he did not have any other source of income.  The VA examiner opined that his current presentation is essentially an array of multiple conditions superimposed on each other; the Veteran presented in service with initial symptoms of depression, anxiety and insomnia; but that it is impossible to determine, without resorting to speculation, how much of his mood disorder and occupational impairment is due to his initial service-connected depression versus the secondary depression from his stroke in 1993.  The VA examiner also explained that his cognitive impairments are due to his stroke, and not to his service-connected mood disorder, but that his mood disorder can moderately impair his ability to attend work, perform consistently on the job, interact with co-workers and maintain adequate pace and motivation on the job.

However, since the VA examiner was unable to distinguish all of the symptoms of the Veteran's psychiatric disabilities from one another, the benefit-of-the-doubt doctrine directs that all of his impairments be attributed to his service-connected major depressive disorder.  See Mittlieder, 11 Vet. App. at 182 (holding that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition). 

In this regard, the Board finds that resolving all reasonable doubt in favor of the Veteran, his complaints, manifestations and symptoms, which include and are not limited to, sleep disturbances, including nightmares;  irritability and anger, characterized by unprovoked irritability and a history of violence; impaired memory; difficulty concentrating; intrusive thoughts; inability to establish and maintain effective relationships; delusions/hallucinations; and avoidance of crowd are attributable to his service-connected major mood disorder.  See, e.g. July 2010  Mental Health Medication Management Note; see also May 2011Medication Management Noe; see, too November 2012 Board Video Conference Hearing ; see , too November 2013 Discharge.

These symptoms severely limit the Veteran's options for employment as his symptoms, for example, restrict him from undertaking work that involves working with other people or dealing with the public, due to his history with violence, inability to establish and maintain effective relationships, and his tendency to avoid crowds.  His impaired memory, as another example, limits his ability to retain information that may be required for executing the functions of his job.  Furthermore, he has not worked in over twenty-years, and thus, his job skills sets are practically non-existent.  Therefore, his ability to secure or follow substantial gainful employment are severely limited, and resolving all reasonable doubt in favor of the Veteran, a TDIU is warranted for the periods prior to November 7, 2013, and beginning on January 1, 2014.

With respect to the period from November 7 2013 to December 31, 2013, the Veteran is already at a 100 percent disability rating for major depressive disorder, pursuant to 38 C.F.R. § 4.29.  A TDIU benefit contemplates a schedular rating less than total for the disability or disabilities on which the TDIU would be based.  See 38 C.F.R. § 4.16(a).  Furthermore, a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Therefore, in some instances, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or a combination of disabilities, pursuant to the rating schedule, there is no need, and no authority to otherwise rate that Veteran totally disabled on any other basis.  Herlehy v. Principi, 15 Vet. App. 33, 35 (2001).  Applicable in this particular case, when the Veteran was rated at 100 percent from November 7, 2013 to December 31, 2013, any issue of entitlement to a TDIU became moot during this period.  Therefore, the Veteran's entitlement to a TDIU is only limited to, and granted for the periods before November 7, 2013 and beginning on January 1, 2014.

As no special circumstances exist for forwarding the issue of entitlement to a TDIU for extraschedular consideration to the Director of Compensation Service, and in light of a grant of entitlement to a TDIU, the Board also finds that this action is moot.


ORDER

For the period prior to November 7, 2013, and for the period beginning on January 1, 2014, entitlement to an increased rating evaluation of 70 percent, but no higher, for a major depressive disorder, is granted.

For the period prior to November 7, 2013, and for the period beginning on January 1, 2014, entitlement to a TDIU is granted.



____________________________________________
SHERA J. FINN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


